      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

        Plaintiff/Counter-Defendant,

v.                                                                        Civ. No. 18-1112 GJF/JHR

AUI, INC.,

        Defendant/Counterclaimant, and

WESTERN SURETY COMPANY,

        Defendant.

                          MEMORANDUM OPINION AND ORDER
                        ON DEFENDANTS’ MOTION FOR JUDGMENT

        THIS MATTER is before the Court on Defendants’ Motion for Judgment [ECF 249]

(“Motion”), which was filed during Plaintiff Barlovento, LLC’s case-in-chief in the bench trial of

this case. The Motion requests that the Court enter judgment against Barlovento by finding that

(1) Barlovento partially terminated the Subcontract for convenience and (2) AUI is entitled to

payment for this partial termination (and not liable for the terminated work). ECF 249 at 1-4. In

addition, Defendants’ Reply, which was filed after Barlovento’s case-in-chief, requests a finding

that—even if Barlovento establishes AUI’s liability—no damages be awarded to Barlovento. ECF

253 at 7-10.

        After the Motion was fully briefed,1 the Court advised the parties that it would take the

Motion under advisement. See ECF 263 (clerk’s minutes) at 17. Having concluded the bench

trial—and having thoroughly considered the evidence and testimony presented therein, as well as


1
  See ECFs 251 (Barlovento’s response), 253 (Defendants’ reply and supplemental argument on Barlovento’s
damages), 257 (Barlovento’s surreply, which addressed only Defendants’ supplemental argument on damages), 258
(Defendants’ reply to Barlovento’s surreply).
         Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 2 of 27




the parties’ trial briefs and proposed factual findings and legal conclusions—the Court has issued

its Findings of Fact and Conclusions of Law [ECF 279]. Although the factual findings and legal

conclusions in the instant Order are also included in the Court’s Findings of Fact and Conclusions

of Law,2 the Court issues this Order to more fully explain its decision on the issues raised in

Defendants’ Motion. As a result, and as discussed below, the Court will GRANT the Motion IN

PART and DENY it IN PART.

I.      BACKGROUND

           The Court has formally made the following factual findings:3

           A. Subcontract Formation and Responsibilities

                1. On March 10, 2017, the United States Air Force awarded Barlovento a Task Order
                   Contract to renovate Hot Cargo Pad 5 Taxiway at Kirtland Air Force Base, New
                   Mexico.4

                2. The Task Order included a firm fixed price of $5,521,360.00 to complete the
                   Project and allowed a performance period of six months from the date the Air Force
                   issued a Notice to Proceed for construction.

                3. The Task Order was a design-bid-build contract, an arrangement in which the Air
                   Force was responsible for the design, including elevations and as-built drawings.

                4. On or about March 17, 2017, Barlovento and AUI executed a firm fixed price
                   Subcontract in the original amount of $3,515,465.45 (Ex. 1). The Subcontract
                   required AUI to provide labor, materials, and equipment in connection with the
                   removal and replacement of taxiway pavement and base course on the project.

                5. Written change orders increased the Subcontract amount to $3,777,962.45.




2
 See Fed. R. Civ. P. 52(c) (requiring that “[a] judgment on partial findings must be supported by findings of fact and
conclusions of law”).
3
 Each of the factual findings in this Section are excerpted directly from the Court’s Findings of Fact and Conclusions
of Law [ECF 279] to help provide context for the instant Order. (For ease of reference, the Court has included the
original lettering and numbering). Any footnotes associated with the excerpted Findings and Conclusions appear
herein as well.
4
    For simplicity, the Court will refer to the Task Order’s scope of work as “the Project.”


                                                             2
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 3 of 27




             6. The Subcontract was the product of arm’s length negotiations and jointly drafted
                by the parties, both of which were sophisticated operators in the civil engineering
                and construction industry with substantial experience in contract negotiation.5

             7. The Subcontract required AUI to perform the vast majority of the construction on
                the Project. The primary aspects of AUI’s scope of work involved: (1) preparing
                the subgrade, (2) procuring and placing the base course material, and (3) placing
                the concrete taxiway. These three layers – subgrade, base course, and concrete –
                comprised the taxiway and were to be placed in that sequence.

         E. Air Force Expresses Concern with Barlovento’s Performance

             35. In October 2017, with less than two months remaining in the original project
                 completion period, the Air Force expressed in multiple ways its concern about
                 Barlovento’s ability to complete the Task Order. These ways included (a) issuing
                 a Deficient Performance Letter that discussed Barlovento’s “neglect in keeping the
                 progress of the project … within the planned schedule” and its failure to “place two
                 concrete test strips” (Ex. 84); (b) criticizing Barlovento’s performance for the first
                 seven months of the performance period in a Contractor Performance Assessment
                 Report (CPAR) (Ex. 364); and (c) issuing a Letter of Concern reiterating that the
                 Air Force “remain[ed] highly concerned with Barlovento’s ability to achieve an
                 acceptable test section” due to the third concrete test strip failure and also directing
                 that the unsatisfactory base course material be removed (Ex. 22).

             37. On October 31, 2017, the Air Force ordered all work on the Project to stop,
                 including the placement of any concrete test lanes, until a suitable base course was
                 successfully placed (Ex. 143).

         G. Barlovento Removes Concrete Phase from AUI’s Scope of Work

             51. On December 1, 2017, Barlovento’s then-General Construction Manager, Jason
                 Herndon, convened a meeting to discuss Project roles and responsibilities.
                 Representatives from Barlovento, AUI, and Southwest Concrete Paving Co.
                 (“SWCP”) attended. AUI had become aware only days before the meeting that
                 Barlovento had been in discussions with SWCP since as early as October about
                 potentially taking over all or some of the remainder of the Project.

             52. At the meeting, Herndon announced Barlovento’s decision to take the concrete
                 paving work away from AUI and award it to SWCP. Herndon also advised that
                 Barlovento would allow AUI a final opportunity to continue performing the base
                 course phase of the Project. Herndon informed AUI that it would have to provide
                 for submission to the Air Force a complete base course proposal, including a
                 placement plan, no later than December 4, 2017.

5
 Consequently, the Court did not construe the Subcontract for or against either party but instead only pursuant to the
ordinary meaning of its plain language.


                                                          3
Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 4 of 27




    53. Herndon’s decision to remove the concrete paving phase of AUI’s scope of work
        was foreshadowed by at least two emails. The first was an email from Barlovento’s
        project manager, David Beuzekom, to the Air Force contracting officer on
        November 27, 2017. In that email, Beuzekom explained that “Barlovento has been
        in contact with AUI to notify them that Barlovento will be descoping a portion or
        all of their work depending on the meeting that will be held on Friday December
        1st. This decision was made at the Barlovento home office.” Ex. 315 (emphasis
        added). In addition, in an email sent on November 29, 2017, Herndon himself
        foreshadowed his decision by advising Barlovento’s President, Jane Solomon, that
        “we are meeting with Southwest Paving this Friday for them to start working.” Ex.
        290.

    54. Subcontract § 8.1.2 granted Barlovento the discretion to decide the “diligence and
        promptness” of the remedy for any default committed by AUI. Barlovento used
        that discretion to require AUI to remedy its base course default by submitting a
        complete base course proposal, including a placement plan, no later than December
        4, 2017.

    55. Herndon conveyed the December 4th deadline to AUI only in oral form and did not
        reduce it to writing. Nevertheless, the Court specifically finds that Barlovento
        established that deadline and effectively communicated it to AUI. Although AUI
        introduced evidence at trial that Barlovento had not established such a firm and
        final deadline, the Court does not find that evidence persuasive. The Court instead
        is persuaded by the evidence that – in the days and weeks immediately following
        AUI’s termination, when the relevant witnesses’ memories would have been
        sharpest – no AUI employee ever disputed that Barlovento had established a
        December 4th deadline or that it was anything other than firm and final. The Court
        finds most persuasive the following: (a) the silence of AUI’s project manager,
        Marshall Vickers, after receiving an email from Gerald Axford, Barlovento’s
        quality control manager, on December 6, 2017, in which Axford expressed “[his]
        understanding AUI had Promised [sic] to have ALL the base coarse [sic] data
        submitted to Barlovento by the end of day Mon 4 Dec at the latest” (Ex. 15); (b)
        the silence of all AUI personnel in response to Herndon’s Notice of Termination in
        which he specifically mentioned that “AUI was required to provide a revised base
        course submittal no later than yesterday, December 4, but failed to do so” (Ex. 375
        at 2); and (c) the absence of any reference, much less any objection, to the
        December 4th deadline in a lengthy letter authored on December 29th by AUI’s
        Vice-President Patrick Shaw in which he disputed on other grounds Barlovento’s
        termination of the Subcontract (Ex. 396 at 1-4).

    56. AUI clearly understood from the December 1st meeting with Herndon that
        Barlovento had officially relieved AUI of the concrete phase of the Project (Ex.
        185). Shortly after the meeting, Shaw emailed Stanley Jobe of Jobe Co., a concrete
        batch plant supplier with whom AUI had been in discussions, that “[AUI] will not
        be producing the concrete for the Kirtland project after all so there will not be a
                                         4
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 5 of 27




                  need to buy the plants” (Ex. 245). Shaw also emailed David Defeo of CEI
                  Enterprises that “Barlovento has chosen to not move forward with [AUI] providing
                  the concrete and will pursue another option” (Ex. 244).

             57. David Beuzekom, Barlovento’s on-site project manager, shared the same
                 understanding. On December 1, 2017, following the meeting, Beuzekom emailed
                 the Air Force contracting officer to advise that “Barlovento corporate has made the
                 decision to hire Southwest Concrete to produce and place concrete paving.” Ex.
                 179.

             58. Herndon testified that he intended to memorialize in a change order his decision to
                 strip AUI of the concrete phase of the project, but Barlovento’s default termination
                 of AUI’s Subcontract a few days later intervened. As a result, according to
                 Herndon, Barlovento never issued a written deductive change order related to the
                 concrete scope of work and therefore never officially modified the Subcontract in
                 that regard. The Court does not credit that testimony. The Court’s distinct
                 impression of Herndon’s explanation was that it was manufactured ex post facto for
                 the purpose of this litigation. The Court finds that Herndon made the decision to
                 terminate the concrete paving phase even before the December 1st meeting, though
                 he waited until that day to give AUI official notice of it. In any event, Herndon’s
                 decision was final as of the conclusion of the meeting on December 1st – there was
                 nothing inchoate, conditional, or preliminary about it. Herndon was not relaying
                 what he intended to do in the future about the concrete phase, but instead
                 announcing a final and irrevocable decision that carried with it significant
                 contractual implications.6

             59. The Court further notes that § 9.2.1 of the Subcontract specifically required both
                 parties to agree on a Change Order. The Court finds that AUI did not agree to the
                 drastic reduction in the scope and value of the Subcontract that removing the
                 concrete paving portion represented. AUI instead was prepared to proceed with the
                 concrete paving phase using the same concrete supplier (Vulcan) and fixed forms
                 instead of the slipform paver that had proven so problematic with the test lanes.
                 See Ex. 185. Barlovento’s decision to strip the concrete phase away from AUI was
                 entirely unilateral.

             60. … [T]he Court finds that Herndon’s words and actions at the December 1st
                 meeting constituted a constructive partial termination of the Subcontract for
                 Barlovento’s convenience and without fault by AUI.7


6
 Barlovento’s President Solomon confirmed during her testimony that Barlovento removed the concrete work from
AUI’s Subcontract on December 1, 2017, and that the default termination a few days later was occasioned solely by
AUI’s failure to provide a base course submittal. Trial Tr. Vol. I at 108-09, 136, 152-53.
7
  Whether Barlovento could have terminated the Subcontract for default based on AUI’s performance with the concrete
test lanes is a question the Court no longer needs to answer. Herndon’s trial testimony and Barlovento’s trial strategy,
see infra n.[9], relieved the Court of that obligation.


                                                           5
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 6 of 27




             61. Barlovento terminated AUI for default only for its base course-related failure and
                 for no other reason.

             62. The concrete phase of the Project represented approximately 47% of the total value
                 of the Subcontract. Ex. 338 ($1,774,467 (AUI’s concrete scope) / $3,777,962.45
                 (adjusted Subcontract price)). The concrete phase was substantially more
                 expensive than either the subgrade or base course phases.8

             63. Consequently, at the time of its termination for default on December 4, 2017, AUI
                 remained contractually responsible only for the Subcontract scope of work leading
                 up to the satisfactory placing of a base course approved by the Air Force. After
                 December 1, 2017, by virtue of Herndon’s decision and his communication of it to
                 AUI and SWCP, AUI was no longer contractually responsible for any part of the
                 concrete paving portion of the Subcontract.

        H. AUI Misses Final Deadline, Resulting in Default Termination

             64. Despite being given one final opportunity to do so, AUI failed to provide a complete
                 base course submittal, including all required lab reports and a placement plan, by
                 end of day on December 4, 2017. Indeed, at 8:51 a.m. that day, AUI emailed
                 Barlovento’s project manager, David Beuzekom, to advise that the “combined 02
                 mm test” would not be available until the following day (Ex. 183). Also still
                 missing from AUI’s submittal were tests related to “soundness, LA abrasion (wear),
                 and moisture/density relationship,” as well as AUI’s process and equipment for
                 blending the new base course material on site and its placement process. Id.

             68. On December 4, 2017, after learning that AUI would not provide a complete base
                 course submittal by the end of that day, Barlovento President Jane Solomon and
                 then-General Construction Manager Herndon decided to terminate the Subcontract
                 for default and notified Barlovento’s on-site employees of the termination.

             73. Barlovento’s sole basis for terminating the Subcontract was its belief that AUI had
                 failed to provide a complete base course submittal, including a
                 placement/compaction plan, by the December 4, 2017 deadline.9




8
  As reflected in each of AUI’s Pay Applications 1-4 (Exs. 336-39), the subgrade preparation component of the
Subcontract was $84,150 and the base course phase was $624,508.00. The amount for the base course phase is
computed by adding lines 7, 14, and 21 of each of the pay applications.
9
 Although Barlovento has previously maintained in this litigation that the default termination also was premised on
AUI’s performance with respect to the concrete test lanes and AUI’s inability to produce a revised completion-of-
construction schedule, the Court finds and concludes that Barlovento has abandoned those alternative theories and
waived its right to proceed on them. As made clear by the trial testimony of Jason Herndon and its own post-trial
briefing, Barlovento is now defending its default termination solely on AUI’s performance with respect to the base
course phase of the project.


                                                        6
Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 7 of 27




    76. The Court finds that Barlovento terminated the Subcontract for default on
        December 4, 2017, and formally communicated the termination to AUI via
        Herndon’s letter issued the afternoon of December 5, 2017.

    77. The Court finds that AUI was in default at the time of termination, whether that
        termination occurred on December 4 or 5, 2017. AUI had not completed the cure
        of its base course-related default in the manner or with the promptness dictated by
        Barlovento prior to Barlovento’s termination for default of the Subcontract. The
        Court finds that Barlovento dictated the cure to be completed by December 4, 2017,
        and AUI failed to do so. AUI did not submit all required lab reports or provide an
        acceptable base course placement plan by the deadline.

 K. Barlovento’s Request for Damages Arising from Default Termination

    99. Barlovento incurred reprocurement costs and other costs and expenses after it
        terminated AUI’s Subcontract.

    100. Subcontract § 8.1.3 identified and defined Barlovento’s recoverable costs in the
       event of a termination for default. This section required Barlovento to introduce
       evidence of its “costs, expense and reasonable profit” associated with completing
       the work that remained under AUI’s Subcontract at the time of termination – here,
       the base course phase. This section goes on to provide that “[i]f the costs, expense
       and reasonable profit of [Barlovento] for completing this work shall exceed the
       amount due to [AUI], [AUI], shall, upon written demand from [Barlovento], pay
       the difference immediately.”

    101. As documented in Pay Application 2 (Ex. 337), Barlovento had paid AUI
       $204,000.00 for base course that the Air Force later rejected and ordered removed
       from the Project site. The Court finds that amount to be a “cost” or “expense” of
       completion of the base course phase for which AUI is liable under § 8.1.3.

    102. Barlovento introduced evidence that it paid SWCP approximately $830,394.55
       more than it was to pay AUI for the base course and concrete paving portions of
       AUI’s original Subcontract.

    103. Barlovento did not introduce evidence, however, of how much it paid SWCP to
       complete AUI’s scope of work with respect to the base course phase itself. Because
       of Herndon’s actions on December 1, 2017, the only portion of AUI’s Subcontract
       that remained uncompleted at the time of default termination was the base course.
       Barlovento failed to prove that it paid more for SWCP to complete the base course
       than it had remaining from the balance set aside to pay AUI to complete the base
       course.

    104. To illustrate the shortcomings in Barlovento’s damages evidence, the Court will
       use this table:

           a.   Amount from AUI’s Subcontract set aside for base course: $624,508.00

                                         7
Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 8 of 27




           b.   Amount that Barlovento had paid AUI for base course:        $204,000.00
           c.   Balance remaining:                                          $420,508.00
           d.   Amount that Barlovento paid to SWCP for base course:               ?
           e.   Difference between lines c and d:                                  ?

    105. Hypothetically, by way of example only, if Barlovento had introduced evidence
       that it paid SWCP $700,000.00 to complete the base course phase, the application
       of § 8.1.3 would entitle Barlovento to recover $279,492.00 in completion costs and
       expenses. This would be the sum of (1) the difference between the amounts set
       aside by the two subcontracts for the base course phase ($700,000.00 - $624,508.00
       = $75,492.00) and (2) the $204,000.00 that Barlovento had already paid AUI for
       base course later rejected.

    106. Barlovento’s evidentiary presentation did not include a separate line item for
       “reasonable profit.”

    107. Barlovento introduced evidence suggesting that it incurred $360,338.12 in
       extended general conditions costs, as identified in its Job Cost Journal, to complete
       AUI’s scope of work. The Court did not find that evidence persuasive, inasmuch
       as Barlovento did not prove by a preponderance of the evidence that any of those
       costs arose from or were caused by its termination of the Subcontract for default.
       The Court finds instead that Barlovento would have incurred those costs regardless
       of the termination of AUI because the completion of the Project was substantially
       delayed for reasons separate and apart from AUI’s performance. The Court
       emphasizes that Barlovento did not receive Air Force approval of its concrete mix
       design until January 2018 and the Air Force did not issue Modification 2 for the
       expansion of the taxiway until late April 2018, both of which occurred well after
       Barlovento’s termination of AUI’s Subcontract. Barlovento did not introduce
       evidence that completion of the Project was in any way delayed by AUI’s
       performance or failure to perform. The Court therefore finds that Barlovento is
       entitled to $0.00 in extended general conditions costs as a result of AUI’s default.

    108. Similarly, Barlovento did not introduce evidence of how much sooner (if at all)
       the Project would have been completed but for AUI’s termination. Given that the
       Air Force did not issue Modification 2, which substantially increased the depth and
       breadth of the concrete portion of the taxiway, until April 27, 2018, the Court is
       unable to find that anything AUI did or did not do contributed to a delay in Project
       completion. Thus, any costs claimed by Barlovento for “general conditions” or
       “overhead” or the like because the Project took longer than expected are not
       attributable to AUI.

    109. Barlovento introduced evidence that it incurred $108,561.87 related to what it
       claimed was AUI’s rejected work. The evidence took the form of invoices received
       from Amec Foster Wheeler, Terra Land Surveys, and WTI. But for one exception,
       however, the Court did not find that evidence persuasive. The Court accepts the
       testimony of Robert Freas that AUI should be held responsible for $30,340.00 in
       re-work costs borne by Barlovento associated with AUI’s base course failures. See

                                         8
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 9 of 27




                Trial Tr. Vol. VIII at 178-79. The Court finds that the remainder of the additional
                invoices (and the balance of $78,221.87) were related to survey and testing
                functions that were outside AUI’s scope of work, were related to the subgrade phase
                that AUI successfully completed, or were related to the concrete phase that had
                been descoped from the Subcontract prior to the termination for default. The Court
                therefore finds that Barlovento is entitled to recover as a “cost” or “expense” of
                completion under § 8.1.3 only $30,340.00 of the money it paid in satisfaction of
                those invoices.

            110. Apart from the $204,000.00 in Factual Finding 101 and the $30,340.00 identified
               in the immediately preceding finding, Barlovento did not prove by a preponderance
               of the evidence its entitlement to any other recoverable cost identified in
               Subcontract § 8.1.3. Consequently, although the Court finds and concludes that
               AUI breached the Subcontract by defaulting on the base course phase of the Project,
               the Court finds that Barlovento is entitled only to $234,340.00 in recoverable costs
               from AUI associated with that breach. 10

        L. The Performance Bond

            128. Because the Performance Bond incorporated by reference the Subcontract and its
               scope of work, and because Herndon’s actions on December 1, 2017 constituted a
               partial termination for Barlovento’s convenience of the concrete phase of the
               Project, the only portion of AUI’s Subcontract that remained unperformed and
               subject to the Performance Bond was the base course phase.

            129. For the reasons set forth above finding that Barlovento proved its entitlement only
               to $234,340.00 in recoverable costs – and only $22,577.25 in net damages – the
               Court also finds that Barlovento proved by a preponderance of the evidence that
               Western Surety’s breach of its Performance Bond resulted only in the same
               quantum of damages ($22,577.25).

        M. AUI’s Demands for Payment, Additional Costs, and Additional Time

            133. The Court finds that, prior to termination, AUI satisfactorily performed
               Subcontract work for which it was not paid in the total amount of $211,762.75. As
               explained below, this sum is derived from: (a) satisfactory work unrelated to base
               course as documented in Pay Applications 3 and 4 (Exs. 338-39); (b) amounts held
               back by Barlovento from Pay Applications 1 and 2 (Exs. 336-37) under the
               “retainage” provision set forth in Subcontract § 7.11; and (c) AUI’s share
               ($117,789.79) of the REA for unsuitable soils, an amount that all parties to this case
               agree should be credited to AUI.




 … [T]his amount is offset under § 8.1.3 by the $211,762.75 that Barlovento owed AUI for satisfactory work
10

completed prior to the termination. The balance is $22,577.25.


                                                    9
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 10 of 27




             134. In Pay Application 3, which was not paid, AUI sought payment of $33,554.36 for
                “Unclassified Excavation” and $12,640.00 for “Subgrade Preparation.” In Pay
                Application 4, which was also not paid, AUI sought payment of $15,000.00 for
                “Subgrade Preparation.”11 Thus, the total amount of satisfactory work documented
                in those pay applications for which AUI was not paid is $61,194.36.

             135. On the issue of retainage, Pay Application 2 (Ex. 337) reflects that a total of
                $53,178.60 had been retained from the first two pay applications. Included in that
                figure, however, was $20,400.00 related to retainage for “Base Course Add” later
                rejected by the Air Force. The remainder of the retainage related to components of
                the Project that Barlovento does not dispute were satisfactorily completed. Thus,
                of the $53,178.60, the Court finds that AUI is entitled to $32,778.60.

             152. … AUI did not waive, however, its entitlement to being paid for the satisfactory
                work described in Findings 133-35.

             159. Apart from the $117,789.79 that the parties agree that Barlovento owes to AUI,
                and the $93,972.96 discussed supra in Findings 134-35, the Court finds that AUI
                did not prove its entitlement to any other unpaid amounts.

             160. The Court therefore finds under Subcontract § 8.1.3 that “the amount due to
                Subcontractor [AUI]” is $211,762.75.

             161. Under § 8.1.3, Barlovento’s proved recoverable costs of $234,430.00 exceed “the
                amount due to [AUI]” by $22,577.25. Consequently, the Court finds that § 8.1.3
                compels AUI to “pay the difference immediately” by paying $22,577.25 in
                damages to Barlovento. The Court further finds that AUI and Western Surety
                jointly and severally owe that amount to Barlovento.

        N. AUI’s Request for Compensation for Partial Termination Without Fault

             162. On December 1, 2017, through the words and actions of Jason Herndon,
                Barlovento relieved AUI of the concrete paving phase of the Project. Herndon
                provided AUI in-person oral notice that AUI was no longer responsible for the
                concrete phase of the Project and that Barlovento instead was awarding that phase
                of the Project to SWCP. … Barlovento’s action amounted to a constructive partial
                termination without fault of the concrete paving portion of the Subcontract.

             163. Section 8.2.1 of the Subcontract did not expressly require the termination to be in
                writing. Instead, it required only that Barlovento provide “notice” to AUI, after
                which AUI was to “do only that work set forth in the Contractor’s notice.”12

11
  Pay Application 4 also included a request by AUI to be paid “$44,000.00 for “Aggregate and/or Graded Aggregate
Base Course.” Because the Court finds that AUI did not satisfactorily complete the base course work, the Court finds
AUI not entitled to this amount.



                                                        10
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 11 of 27




             164. Consequently, as of December 1, 2017, the acquisition and placement of the base
                course remained the only uncompleted work that remained part of AUI’s
                Subcontract.

             165. The termination without fault of the concrete paving phase of the Subcontract
                conceivably entitled AUI to compensation.13 Specifically, § 8.2.1 identified as
                recoverable damages “the actual value of Subcontract Work satisfactorily
                performed, to the extent that the actual value of can be substantiated to
                [Barlovento’s] satisfaction and approved by [Barlovento], and any direct costs
                incurred by [AUI] due to such termination.” Art. 8.2.1. This provision therefore
                authorized recovery for either or both of two independent reasons (satisfactory
                work or direct costs).

             166. With respect to work “satisfactorily performed” for which AUI had not been paid
                as of December 1, 2017, the Court finds that amount to be $211,762.75. As
                explained below, this sum is derived from: (a) satisfactory work unrelated to base
                course as documented in Pay Applications 3 and 4 (Exs. 338-39); (b) amounts held
                back by Barlovento from Pay Applications 1 and 2 (Exs. 336-37) under the
                “retainage” provision set forth in Subcontract § 7.11; and (c) AUI’s share
                ($117,789.79) of the REA for unsuitable soils, an amount that all parties to this case
                agree should be credited to AUI.

             167. In Pay Application 3, which was not paid, AUI sought payment of $33,554.36 for
                “Unclassified Excavation” and $12,640.00 for “Subgrade Preparation.” In Pay
                Application 4, which was also not paid, AUI sought payment of $15,000.00 for




12
   Although Barlovento contends that Section 12.10 of the Subcontract required Herndon’s decision to be
memorialized in writing, the Court finds and concludes otherwise. That provision, entitled “AMENDMENTS,”
specifies that the Subcontract “may not be changed, altered or amended in any way except in writing signed by the
Parties[.]” § 12.10 (emphasis added). The plain language of the provision does not speak to how the Subcontract may
be terminated. Article 8, which governs terminations, specifies neither the form a termination notice must take nor
the manner of its delivery. And Barlovento has agreed that termination of the Subcontract does not require any
particular form of notice. See Pl.’s Post-Trial Br. and Closing Argument, ECF 276 at 19 (“the Subcontract does not
require such a formal written notice”). In any event, it was Barlovento, not AUI, that dictated when and how the
descoping decision occurred. And Barlovento chose to eschew putting anything in writing and instead to do it via
Herndon’s oral announcement on December 1, 2017.
13
   The Court pauses here to emphasize its legal conclusion that Count II of AUI’s Counterclaim does not include an
implied claim for damages associated with a partial termination for convenience. See Conclusion of Law No. 39,
infra. To the extent that any reviewing court would disagree with that conclusion, however, the Court has included
Findings 166-70. The reader should note that these findings closely track those set forth in Findings 133-35. The
Court emphasizes that even under Subcontract § 8.2.1, AUI would be entitled only to the same $211,762.75 for the
work it had satisfactorily performed prior to the partial termination for convenience. Thus, under either §§ 8.1.3 or
8.2.1, the result is the same: AUI is entitled to credit for $211,762.75 in unpaid and satisfactorily performed
Subcontract work. And again under either provision, this amount is and would be used to offset the $234,340.00 in
recoverable costs proven by Barlovento, yielding a net balance of 22,577.25 in damages.


                                                        11
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 12 of 27




                 “Subgrade Preparation.”14 Thus, the total amount of satisfactorily-completed work
                 documented in those pay applications for which AUI was not paid is $61,194.36.

             168. On the issue of retainage, Pay Application 2 (Ex. 337) reflects that a total of
                $53,178.60 had been retained from the first two pay applications. Included in that
                figure, however, was $20,400.00 related to retainage for “Base Course Add” later
                rejected by the Air Force. The remainder of the retainage related to components of
                the Project that Barlovento does not dispute were satisfactorily completed. Thus,
                of the $53,178.60, the Court finds that AUI is entitled to $32,778.60.

             169. Apart from these three discrete categories, the Court finds that AUI had not
                “satisfactorily performed” any other Subcontract Work for which it had not already
                been paid.

             170. With respect to “direct costs incurred by [AUI] due to such termination,” the Court
                finds that AUI did not prove any such costs by a preponderance of the evidence.
                The Court recognizes that this would have been a daunting factual challenge,
                considering that the termination without fault occurred on December 1, 2017, only
                to be followed three days later by the termination for default and AUI’s complete
                dismissal from the Project. There was virtually no opportunity for AUI to incur or
                identify any direct costs due to the termination of the concrete paving phase during
                the period of December 1-4, 2017.

             171. Although AUI introduced a Job Cost Report showing that its overall direct costs
                charged to the Project were $1,902,397.47 (Ex. 333), AUI did not attempt to make
                an evidentiary showing of what fraction of those costs were attributable to the
                December 1st termination without fault of the concrete paving phase.

II. ISSUES

        Defendants raise three primary issues:

        (1) whether Jason Herndon partially “terminat[ed] th[e] [Subcontract] without the
            fault of [AUI]” on December 1, 2017;

        (2) if so, whether AUI is “entitled to payment” for this partial termination and
            further entitled to judgment that it is not liable for the resulting “descoped”
            concrete placement work; and

        (3) whether, and to what extent, Barlovento has proven any entitlement to damages.

ECFs 249 at 1-4; 253 at 7-10.



14
  Pay Application 4 also included a request by AUI to be paid “$44,000.00 for “Aggregate and/or Graded Aggregate
Base Course.” Because the Court finds that AUI did not satisfactorily complete the base course work, the Court finds
AUI not entitled to this amount.

                                                        12
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 13 of 27




        A. Defendants’ Primary Arguments

        Defendants argue that Herndon partially terminated the Subcontract for convenience (i.e.,

“without fault”) when “[o]n December 1, 2017, [he] made the decision to terminate the portion of

the Subcontract concerning concrete paving placement.” ECF 249 at 3. Defendants contend that

(1) “Barlovento’s characterization of Mr. Herndon’s decision is irrelevant to the legal implications

of what Mr. Herndon did;” (2) concrete paving was a “major, material change [that] necessarily

implicate[d] the termination for convenience provision;” (3) “[t]he most reasonable reading of the

Subcontract”—one that would not render a portion § 8.2.1 meaningless—includes a partial

termination for convenience option; and (4) Herndon’s decision did not have to be in writing and—

if his decision were not a partial termination for convenience—would amount to a material breach

of the Subcontract. ECF 253 at 2-6.

        In addition, Defendants posit that, although “two of the three asserted grounds for

default”15 cannot form the basis of a valid default termination, such a scenario “does not prevent

the Court from ruling that AUI is entitled to termination for convenience damages.” ECF 253 at

6-7. Specifically, Defendants argue that, in light of AUI’s counterclaim and “[p]ursuant to Section

8.2.2 of the Subcontract, AUI’s wrongful termination for default [on concrete and schedule] should

be converted to a termination for convenience which entitles AUI [to payment under § 8.2.1].” Id.

at 6 (quoting ECF 32 (Counterclaim) at ¶ 65).

        Finally, Defendants claim that Barlovento has failed to make a prima facie case for

damages. ECF 253 at 7-10. Defendants argue that (1) “[n]o Barlovento witness with personal



15
  See Exh. 375 at 1-2 (Barlovento (1) providing notice on December 5, 2017, of its termination for default of the
entire “Subcontract Agreement” and (2) relying on both Barlovento’s October 31, 2017, Notice of Cure [Exh. 103]
and Barlovento’s November 6, 2017, Notice of Intent to Terminate [Exh. 425]—both of which assert base course,
concrete, and schedule as grounds for default—to “suppl[y] AUI with all the information necessary to support [the]
default termination”); see also ECF 1 (Complaint) at ¶¶ 18-20 (Barlovento asserting that it terminated the entire
Subcontract for default due to the same three grounds for default).

                                                       13
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 14 of 27




knowledge testified to Barlovento’s damages;” (2) “Barlovento provided no way to segregate

batch plant costs (which are not compensable) from the rest of Barlovento’s alleged concrete

placement damages;” (3) “[t]he $118,000 equitable adjustment due to unsuitable soils must be

subtracted from any Barlovento damages;” (4) “Barlovento did not meet its burden on extended

general conditions;” and (5) “AUI is [not] liable to Barlovento for damages that Barlovento did

not pay.” Id.; ECF 258 at 2-7.

        B. Barlovento’s Primary Arguments

        Barlovento begins by disputing that Herndon’s actions on December 1, 2017, were

tantamount to termination without fault under § 8.2.1. Barlovento insists that no such termination

could have occurred because § 12.10 of the Subcontract requires any change, amendment, or

addition to be “in writing signed by [Barlovento and AUI].” ECF 251 at 1, 3-4 (quoting § 12.10).

Barlovento also argues that the Subcontract does not contemplate a partial termination without

fault but only a complete termination. ECF 251 at 5 (citing § 8.2). In addition, Barlovento asserts

that “[its] decision to terminate based on [base course] does not operate to waive all other instances

of default.” Id. at 5-7.

        Barlovento next emphasizes that AUI’s counterclaim only requested damages under § 8.2.1

based on the theory of wrongful termination for default of the entire Subcontract having occurred

on December 5, 2017. Id. at 2, 7-8. Barlovento contends, in essence, that AUI’s counterclaim did

not “say enough to give [Barlovento] ‘fair notice of [Defendants’ claim for § 8.2.1 damages] and

the [partial termination for convenience] grounds upon which it rests,’” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 319 (2007) (quoting Dura Pharms., Inc. v. Broudo, 544 U.S.

336, 346 (2005)). See ECF 251 at 2, 7-8. Barlovento therefore urges the Court not to permit AUI




                                                 14
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 15 of 27




to in effect amend its counterclaim during trial to accommodate its new theory of “partial

termination for convenience.” Id. at 7-8.

         Finally, Barlovento asserts that Defendants’ damages argument “fails to cite any purported

controlling law, mischaracterizes the evidence of record at trial, and constitutes an improper

attempt to usurp the Court’s role as the finder of fact.” ECF 257 at 1-2. Barlovento argues that,

because Herndon (under Jane Solomon’s direction) collected information on Barlovento’s

damages, the Court should view Kim Andrews’ testimony as “confirm[ing] that the costs and

expenses identified by the Project team were actual costs incurred by Barlovento, as directed to be

calculated by Solomon and Herndon.”            Id. at 2-3.   Barlovento contends that Defendants

“mischaracterize Barlovento’s damages” and argues that it may include batch plant costs in its

damages computation because “Subcontract Article 8.1.3 does not limit the damages … to only

work performed using identical means and methods as utilized by [AUI].” Id. at 3-4.

III. LEGAL STANDARDS

         A. Rule 52(c) Motions

         Federal Rule of Civil Procedure 52(c) provides that if a party has been fully heard on an

issue during a bench trial, the Court may at any time enter judgment against that party on that

issue:

         If a party has been fully heard on an issue during a nonjury trial and the court finds
         against the party on that issue, the court may enter judgment against the party on a
         claim or defense that, under the controlling law, can be maintained or defeated only
         with a favorable finding on that issue. The court may, however, decline to render
         any judgment until the close of the evidence. A judgment on partial findings must
         be supported by findings of fact and conclusions of law as required by Rule 52(a).

In assessing the “factual and legal sufficiency of the district court’s [Rule 52(c)] determinations,”

the Tenth Circuit “review[s] the district court’s fact findings for clear error and its legal

conclusions de novo.” Nieto v. Kapoor, 268 F.3d 1208, 1217 (10th Cir. 2001). “If the district

                                                  15
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 16 of 27




court’s view of the evidence is plausible in light of the entire record, an appellate court may not

reverse even if it is convinced that it would have weighed the evidence differently in the first

instance.” Brnovich v. Democratic Nat’l Comm., 141 S. Ct. 2321, 2349 (2021); see also Cooper

v. Harris, 137 S. Ct. 1455, 1474 (2017) (observing that appellate courts “give singular deference

to a trial court’s judgments about the credibility of witnesses” and that such courts may reverse

“only when left with the definite and firm conviction that a mistake has been committed”

(quotations marks and citation omitted)). “Where there are two permissible views of the evidence,

the factfinder’s choice between them cannot be clearly erroneous.” Brnovich, 141 S. Ct. at 2349

(quoting Anderson v. Bessemer City, 470 U.S. 564, 574 (1985)).

       B. General Principles of Contract Law

       “In cases arising under diversity jurisdiction, the federal court’s task is . . . simply to

‘ascertain and apply the state law.’” Wade v. EMCASCO Ins. Co., 483 F.3d 657, 665 (10th Cir.

2007) (quoting Wankier v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003)) (citing Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). Specifically, the federal court must “apply the

substantive laws of the forum state,” New York Life Ins. Co. v. K N Energy, Inc., 80 F.3d 405, 409

(10th Cir. 1996), by “follow[ing] the most recent decisions of the state’s highest court.” Wade,

483 F.3d at 665-66 (citing Wankier, 353 F.3d at 866). And “[w]here no controlling state decision

exists, the federal court must attempt to predict what the state’s highest court would do.” Id. at

666 (quoting Wankier, 353 F.3d at 866).

       The New Mexico Supreme Court has emphasized, however, that “New Mexico respects

party autonomy” and that “the law to be applied to a particular dispute may be chosen by the parties

through a contractual choice-of-law provision.” Strausberg v. Laurel Healthcare Providers, LLC,

304 P.3d 409, 416 (N.M. 2013) (quoting Fiser v. Dell Computer Corp., 188 P.3d 1215, 1218 (N.M.



                                                16
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 17 of 27




2008)). Here, the Subcontract provides that its “validity, interpretation and performance … shall

be governed in accordance with the federal law of government contracts including, but not limited

to, decisions enunciated by federal judicial bodies, boards of contract appeals and quasi-judicial

agencies of the federal government.” Ex. 1 (Subcontract) at § 10.8. But “[t]o the extent that the

federal law of government contracts is not dispositive, the laws of the State of New Mexico shall

apply.” Id.

         Under the federal law of government contracts,16 “[c]ontract interpretation begins with the

plain language of the written agreement,” and “the plain and unambiguous meaning of a written

agreement controls.” Hercules Inc. v. United States, 292 F.3d 1378, 1380 (Fed. Cir. 2002)

(citations and internal quotation marks omitted). In addition, “[t]he contract must be construed to

effectuate its spirit and purpose giving reasonable meaning to all parts of the contract.” Id. (citation

omitted). Thus, “[t]he purpose of contract interpretation is to crystalize the parties’ objectively

manifested intent, and this may involve the interpretation of specific language or terms,

explanation of ambiguities, risk allocation, and sometimes the consideration of extrinsic evidence

for limited purposes.” Conoco, Inc. v. United States, 35 Fed. Cl. 309, 321 (Fed. Cl. 1996).17

Finally, “[t]he proper construction of a contract . . . is a question of law.” SOLIDFX, LLC v.




16
   See MACTEC, Inc. v. Bechtel Jacobs Co., LLC, 346 Fed. Appx. 59, 83 (6th Cir. 2009) (unpublished) (citing cases
from the United States Court of Appeals for the Federal Circuit and the United States Court of Federal Claims as
sources for “the federal law of government contracts”); Solitron Devices, Inc. v. Honeywell, Inc., 842 F.2d 274, 277
& n.3 (11th Cir. 1988) (citing to what is now the United States Court of Federal Claims as a source of “the federal law
of government contracts”).
17
  See also Omni Corp. v. United States, 41 Fed. Cl. 585, 591 (Fed. Cl. 1998) (observing that “[i]t is a familiar principle
of contract law that the parties’ contemporaneous construction of an agreement, before it has become the subject of a
dispute, is entitled to great weight in its interpretation” because “how the parties act under the arrangement, before the
advent of controversy, is often more revealing than the dry language of the written agreement by itself” (citations and
internal quotation marks omitted)).


                                                           17
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 18 of 27




Jeppesen Sanderson, Inc., 841 F.3d 827, 833 (10th Cir. 2016); Teg-Paradigm Envtl., Inc. v. United

States, 465 F.3d 1329, 1336 (Fed. Cir. 2006).

       Under both the federal law of government contracts and New Mexico law, the elements of

breach of contract claim are: “(1) a valid contract between the parties, (2) an obligation or duty

arising out of the contract, (3) a breach of that duty, and (4) damages caused by the breach.” Oliva

v. United States, 961 F.3d 1359, 1362 (Fed. Cir. 2020) (quoting San Carlos Irrigation & Drainage

Dist. v. United States, 877 F.2d 957, 959 (Fed. Cir. 1989)); Flemma v. Halliburton Energy Servs.,

303 P.3d 814, 822-23 (N.M. 2013).

       C. Judging between a Change and a Termination

       “[T]he question of whether a modification of a contract is a ‘change’ or ‘termination’

requires a construction of the contract provisions, and is, therefore, a question of law.” J. W.

Bateson Co. v. United States, 308 F.2d 510, 514 (5th Cir. 1962). “[A] construction of the terms of

the contract and a comparison of these contractual terms with the magnitude of the elimination of

[a portion of the contract work]” may “indicate[] that the … contract was ‘partially terminated’

and not merely ‘changed[:]’”

       [Although] there can be no hard and fast line between a “termination” and a
       “change” . . . . [,] [a]nybody would readily agree that when a contract for 430
       buildings is cut down to 81 buildings, there has been a partial termination, and there
       would be the same unanimity in saying that the use of a shingle roof in place of a
       composition roof on a house would be a change rather than a termination, yet if a
       contract for a dwelling and basement has the basement eliminated, there would be
       a borderline picture, and that fairly could be called a change as readily as a partial
       termination. The long and short of it is that the proper yardstick in judging between
       a change and a termination in projects of this magnitude would best be found by
       thinking in terms of major and minor variations in the plans.

Id. at 513 (emphasis added) (quotation marks and citation omitted); see also Universal Fiberglass

Corp. v. United States, 210 Ct. Cl. 220, 226 (Ct. Cl. 1976) (stating that “it seems clear that [an]




                                                18
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 19 of 27




amendment … which so profoundly changed the basic specifications … amounted to a

constructive partial termination” (citing J. W. Bateson, 308 F.2d 510)).

           In addition, “the deletion of work” may “result[] in a termination for convenience.”

Praecomm, Inc. v. United States, 78 Fed. Cl. 5, 12 (Fed. Cl. 2007) (emphasis added); see also id.at

11-12 (observing that (1) “[a] constructive change occurs where a contractor performs work

beyond the contract requirements without a formal order;” (2) “a cardinal change represents a

large increase in the contract burdens either through more work or increased costs;” and (3) no

such changes occurred because “no additional work was performed, [the contractors’] costs were

not increased, and its contractual burdens were not enlarged” (emphasis added) (quotations and

brackets omitted)); JKB Solutions & Servs., LLC v. United States, 150 Fed. Cl. 252, 257 (Fed. Cl.

2020) (“constructively invok[ing] the termination for convenience clause”—based on the “same

principle[]” that “the deletion of work” may “result[] in a constructive termination for

convenience”—and observing that federal government contracts “may be partially terminated for

convenience” (quotation and brackets omitted)); G.C. Casebolt Co. v. United States, 421 F.2d 710,

712 (Ct. Cl. 1970) (stating that “where the contract embodies [an applicable] convenience-

termination provision,” a “directive to end performance of the work” will be considered “a

convenience termination”—even if such a directive is “wrongly call[ed]” or treated as something

else).18

           D. Damages for Breach of Contract

           The federal law of government contracts requires claimants to “show[] by a preponderance

of the evidence” that they are “entitled to the amount claimed.” Meridian Eng’g Co. v. United


18
   In addition, “[t]he label placed on the deletion by one party or the other is of no significance, and the characterization
of the deletion is evaluated on the basis of its materiality to the contract.” 5 Phillip L. Bruner & Patrick J. O’Connor,
Jr., Bruner and O’Connor on Construction Law, § 18:48 & n.5 (2021) (citing cases).


                                                            19
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 20 of 27




States, 885 F.3d 1351, 1366 (Fed. Cir. 2018).19 “To the extent that the federal law of government

contracts is not dispositive, the laws of the State of New Mexico,” Subcontract § 10.8, similarly

provide that claimants have “the burden of proving the fact of damage by a preponderance of the

evidence.” Camino Real Mobile Home Park P’ship v. Wolfe, 891 P.2d 1190 (N.M. 1995),

overruled on other grounds by Sunnyland Farms, Inc. v. Cent. N.M. Elec. Coop., Inc., 301 P.3d

387 (N.M. 2013).20

         “One of the basic principles of contract damages is that ‘damages for breach of contract

shall place the wronged party in as good a position as it would have been in, had the breaching

party fully performed its obligation.’” Bluebonnet Sav. Bank, F.S.B. v. United States, 339 F.3d

1341, 1344-45 (Fed. Cir. 2003) (quoting Mass. Bay Transp. Auth. v. United States, 129 F.3d 1226,

1232 (Fed. Cir. 1997)). This principle is “[t]he primary objective of damages for breach of

contract.” White v. Delta Constr. Int’l, Inc., 285 F.3d 1040, 1043 (Fed. Cir. 2002) (emphasis

added). “Thus, the non-breaching party should not be placed in a better position through the award


19
   Under this standard, “it is not essential that the amount thereof be ascertainable with absolute exactness or
mathematical precision.” San Carlos Irrigation & Drainage Dist. v. United States, 111 F.3d 1557, 1563 (Fed. Cir.
1997) (quotation omitted). Nevertheless, “contract law precludes recovery for speculative damages.” Id.
Furthermore, “[a] plaintiff must show that but for the breach, the damages alleged would not have been suffered.” Id.
(citing, inter alia, United Indus. Syndicate, Inc. v. Western Auto Supply Co., 686 F.2d 1312, 1316 (8th Cir. 1982)
(declaring that “[t]he fundamental measure of contract damages is that which places the nonbreaching party in the
position it would have been but for the breach”)); see also Englewood Terrace Ltd. P’ship v. United States, 629 Fed.
Appx. 977, 980 (Fed. Cir. 2015) (unpublished) (observing that “the plaintiff must establish by a preponderance of the
evidence that a sufficient basis exists for estimating the amount of lost profits with reasonable certainty”—particularly
by “establish[ing] both the costs that [the plaintiff] incurred and the costs that it avoided as a result of [the] breach”
(quoting Energy Capital Corp. v. United States, 302 F.3d 1314, 1324-25 (Fed. Cir. 2002); Bos. Edison Co. v. United
States, 658 F.3d 1361, 1369 (Fed. Cir. 2011)) (alterations omitted)).
20
  In New Mexico, “the amount of damages need not be proven with mathematical certainty, [but] neither can it be
based on surmise, conjecture, or speculation.” Id. (emphasis added). See also Mascarenas v. Kennedy, 397 P.2d 312,
314 (N.M. 1964) (observing that “a claimant [has] the burden of establishing his right to compensation by a
preponderance of the evidence” and that a court cannot “award compensation where the requisite proof is absent”);
First Nat’l Bank in Albuquerque v. Sanchez, 815 P.2d 613, 619 (N.M. 1991) (stating that “when it is possible to present
accurate evidence on the amount of damages, the party upon whom the burden rests to prove damages must present
such evidence”); Camino Real, 891 P.2d at 1197 (observing that “the party who fails to perform the agreement is
justly responsible for all damages flowing naturally from the breach” and that the “aim of [an] award of damages for
breach of contract is to put the injured party in as good a position as he would have had if performance had been
rendered as promised” (quotation omitted)).

                                                           20
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 21 of 27




of damages than if there had been no breach.” Bluebonnet, 339 F.3d at 1345; see also White, 285

F.3d at 1043 (reiterating the rule that “the non-breaching party ‘should on no account get more

than would have accrued if the contract had been performed’” (emphasis added) (quoting DPJ Co.

v. FDIC, 30 F.3d 247, 250 (1st Cir. 1994))); c.f. 48 C.F.R. § 52.249-10 (providing that a

government contractor who is terminated for default is “liable for any damage to the Government

resulting from the Contractor’s … failure to complete the work” (emphasis added)).

IV. ANALYSIS

       As set forth below, the Court holds that Herndon partially terminated the Subcontract

without fault on December 1, 2017, when he announced Barlovento’s decision to remove the

concrete paving phase of the project from AUI and award it to a third party. The Court further

finds and concludes, however, that AUI’s Counterclaim did not expressly or impliedly contain an

allegation for partial termination without fault. Alternatively, the Court finds and concludes that

the same damages that AUI proved were caused by the partial termination are already properly

credited to AUI as an offset to costs recoverable by Barlovento. Finally, consistent with its

Findings and Conclusions, the Court awards Barlovento only $22,577.25.00 in damages from its

default termination of the remaining portion of the Subcontract.

       A. Herndon Partially Terminated the Subcontract without Fault

       The Court concludes that, on December 1, 2017, then-General Construction Manager Jason

Herndon partially “terminat[ed] th[e] [Subcontract] without the fault of [AUI].” Subcontract

§ 8.2.1. This “termination without fault,” as set forth in § 8.2, specifically occurred on December

1, 2017, when Herndon announced Barlovento’s decision to take the concrete paving work away

from AUI and award it to SWCP—a decision Herndon clearly communicated to both AUI and

SWCP. The Court finds that this decision was finalized and effective as of December 1, 2017.



                                                21
      Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 22 of 27




Factual Findings (FFs) 51-53, 56-59. In other words, on December 1, 2017, Herndon had

completely descoped the concrete paving portion of the Subcontract by taking it away from AUI

and announcing that he was awarding it to SWCP. Id. Aside from the paperwork catching up with

these decisions to memorialize them, there was nothing more that needed to be done (Trial Tr. Vol.

II at 142).

         The Court further finds and concludes that Herndon’s announcement qualified as a

“termination” under § 8.2 of the Subcontract—and not a mere “change” under § 9.2—for several

reasons. First, such a termination did not have to be in writing, as Herndon merely had to provide

“notice” of the partial termination, which he unequivocally did on December 1, 2017. § 8.2.1; see

FFs 51-53, 56-59.21 Indeed, Barlovento itself agrees that the Subcontract does not require “formal

written notice” of termination. See Pl.’s Post Trial Br. and Closing Argument [ECF 276] at 19.

Second, any (non-minor) “change” is expressly required to be sought through a “written order,”

§§ 9.2.1–9.2.3—which was unnecessary and inapposite because Herndon’s “decision to strip the

concrete phase away from AUI was entirely unilateral.” FF 59 (emphasis added).22 Third, the

magnitude of this alteration strongly suggests that it is a termination. See J. W. Bateson, 308 F.2d

at 513; Universal Fiberglass, 210 Ct. Cl. at 226; ECF 253 at 4 (AUI observing that “concrete was

approximately 47% of the total scope of work” (citing Ex. 338)); Ex. 388 (reflecting that AUI’s

concrete scope of work was $1,774,467 and that the total value of the Subcontract was

$3,777,962.45); FF 62 (same). Fourth, the fact that this alteration did not require “additional



21
   C.f. Patton v. United States, 74 Fed. Cl. 110, 118 (Fed. Cl. 2006) (observing that even “[c]lauses requiring [a]
contract termination to be in writing have not been uniformly treated as determinative” and that whether the contract
at issue was orally terminated, despite a clause requiring written notice, was “a question of fact” to be addressed under
“general principles of contract law” (emphasis added) (quotation omitted)).
22
  C.f. Boarhog LLC v. United States, 129 Fed. Cl. 130, 134 (Fed. Cl. 2016) (observing that “[t]he Government has
considerable latitude to terminate a contract for convenience and may exercise its right to do so unilaterally”
(emphasis added)).

                                                          22
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 23 of 27




work”—but rather terminated nearly half the work that AUI had contracted to perform, FF 62—

further suggests that it was a termination. See Praecomm, 78 Fed. Cl. at 12; JKB Solutions &

Servs., 150 Fed. Cl. at 257; G.C. Casebolt, 421 F.2d at 712.

       In addition, the Court finds that Herndon’s December 1, 2017, verbalized decision also

qualified as a partial termination. To be sure, § 8.2 (Termination Without Fault) does not expressly

use the phrase “part” or “partial.” C.f. § 8.1 (Termination for Default) (containing § 8.1.3

(Payment), which uses the phrase “[u]pon termination of this [Subcontract], in whole or in part by

[Barlovento]” (emphasis added)). Nevertheless, the language of § 8.2 clearly contemplates that

AUI may still perform Subcontract work—indeed any work set forth in Barlovento’s notice—after

AUI is terminated without fault.      See § 8.2.1 (stating that “[u]pon receipt of notice from

[Barlovento] of the termination, [AUI] shall do only that work set forth in [Barlovento’s] notice”).

In other words, the Subcontract permits Barlovento to terminate only part of AUI’s Subcontract

work, while still requiring AUI to perform other Subcontract work. See id. (also containing no

language precluding such a termination); see also Hercules, 292 F.3d at 1380 (requiring a contract

to be construed in a manner that “effectuate[s] its spirit and purpose giving reasonable meaning to

all parts of the contract”). Thus, § 8.2 clearly contemplates—in substance—the concept of a

partial termination without fault.

       At trial and in its post-trial briefing, Barlovento took the position that Herndon’s decision

was a legal nullity because it had not yet been memorialized in writing before Barlovento default-

terminated the remainder of the Subcontract.         While the Court understands Barlovento’s

motivation to minimize the legal significance of Herndon’s action, the Court views the matter quite

differently. To permit Barlovento to carry out the act of descoping the largest component of the

original Subcontract on December 1, 2017, but then recover hundreds of thousands of dollars in



                                                23
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 24 of 27




damages as if the descoping had not occurred at all would be to reward Barlovento for delaying

the purely ministerial task of memorializing the descoping in writing. This course of action is

compelled neither by the federal law of government contracts nor New Mexico law, nor is it one

this Court is willing to endorse.

       B. Even if AUI Had Stated a Valid Claim for a Partial Termination for Convenience,
          Defendants Would Still Owe Barlovento $22,577.25

       AUI’s Counterclaim did not state a claim for a partial termination for convenience. But

even if it did, Defendants would still be required to pay Barlovento $22,577.25 in light of (1) the

$234,340.00 in recoverable costs incurred by Barlovento from AUI defaulting on the base course,

FF 110, and (2) the $211,762.75 in Subcontract work that AUI satisfactorily performed for which

it was not paid, FF 133-35, 166-69.

               1. AUI Has Not Stated a Valid Claim for a Partial Termination for Convenience

       AUI’s Counterclaim does not “contain a short and plain statement [or indeed any

statement] showing that [AUI] is entitled to relief” for a partial termination for convenience

associated with Herndon’s decision on December 1, 2017. Fed. R. Civ. P. 8(a)(2); see ECF 32 at

18 (AUI’s Counterclaim for Conversion of Wrongful Termination for Default). In other words,

AUI’s Counterclaim does not give “fair notice of [such a claim] and the grounds upon which it

rests.” Tellabs, 551 U.S. at 319; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(observing that a claimant has an “obligation to provide the grounds of his entitlement to relief”

(quotations and alteration omitted)); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (observing that

“a complaint must contain sufficient factual matter . . . . [to] allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged”).

       The Court construes AUI’s Counterclaim to be a request for relief based on the following

grounds: (1) a “wrongful termination for default” of the entire Subcontract, formally

                                                24
     Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 25 of 27




communicated in writing on December 5, 2017, and (2) Section 8.2.2, which allows such a

termination be converted to a termination for convenience. ECF 32 at ¶ 65 (emphasis added). The

Court will not permit AUI to in effect amend its Counterclaim during trial to essentially request

relief on the following grounds: (1) a valid termination for convenience of a portion of the

Subcontract, communicated verbally on December 1, 2017, and (2) Section 8.2.1, which directly

provides for termination for convenience damages.23

                 2. Defendants Are Required to Pay Barlovento $22,577.25

        Even if the Counterclaim adequately stated a claim for relief based on a valid partial

termination for convenience, Defendants would still be required to pay Barlovento $22,577.25.

The Subcontract’s termination for convenience provision only entitled AUI to receive such

damages for “the actual value of Subcontract Work satisfactorily performed … and any direct costs

incurred by [AUI] due to such termination.” § 8.2.1. And the Court has already found that AUI

“had not ‘satisfactorily performed’ any other Subcontract Work [beyond this $211,762.75] for

which it had not already been paid.” FF 133-35, 166-69. In addition, the Court has already found

that “AUI did not prove any such [direct] costs by a preponderance of the evidence.” Id. at 170-

71. Thus, even if AUI were entitled to partial termination for convenience damages, such damages

would be entirely duplicative of the $211,762.75 that is already being credited to Defendants.

Consequently—after accounting for the $234,340.00 that Defendants owe Barlovento for its

recoverable costs stemming from AUI’s defaulting on the base course, see FF 110; infra Section

C—Defendants would still be required to pay Barlovento $22,577.25 in damages under § 8.1.3.




23
  The Court notes that AUI’s Counterclaim is altogether silent on (1) any meeting between Herndon, AUI, and SWCP
on December 1, 2017; (2) any decision Herndon may have announced and executed that day; or (3) the legal effects
of any such decision.

                                                      25
    Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 26 of 27




       C. Barlovento Is Entitled to $22,577.25 in Damages from AUI

       Consistent with its Findings and Conclusions, the Court will award Barlovento a total of

$22,577.25 in damages from its default termination of what remained of the original Subcontract

after Herndon partially terminated it for Barlovento’s convenience and without fault of AUI.

       After thoroughly and meticulously reviewing the evidence of damages, the Court

concludes that Barlovento is entitled to recoverable costs in the amount of $234,340.00—and that

any amount beyond this for such costs would be purely “speculative.” San Carlos Irrigation, 111

F.3d at 1563. As the Court’s Factual Findings make abundantly clear, the issue is not that

Barlovento has simply fallen short of establishing the “absolute exactness or mathematical

precision,” San Carlos Irrigation, 111 F.3d at 1563, of any of its recoverable costs. See FFs 99-

110. The issue is that Barlovento simply did not introduce any evidence of (1) “how much it paid

SWCP to complete AUI’s scope of work with respect to the base course,” id. at 103 (emphasis in

original); (2) other costs or expenses of completing the remaining base course work, such as

evidence that “completion of the Project was in any way delayed by AUI’s performance or failure

to perform,” id. at 107-08; or (3) further lost profit due to completing the base course work with

SWCP, id. at 99-110. The Court therefore concludes that Barlovento has not “establish[ed] by a

preponderance of the evidence that a sufficient basis exists for estimating … with reasonable

certainty,” Energy Capital, 302 F.3d at 1324-25, any recoverable costs beyond $234,340.00 for

completing the remaining base course scope of work.




                                               26
        Case 1:18-cv-01112-GJF-JHR Document 278 Filed 08/31/21 Page 27 of 27




         Consequently, the Court will award Barlovento $22,577.25 in damages under § 8.1.3—i.e.,

Barlovento’s recoverable costs ($234,340.00) minus the amount due to AUI ($211,762.75)—for

Barlovento’s valid default termination of the remaining portion of the Subcontract.24

V.      CONCLUSION

         IT IS THEREFORE ORDERED that Defendants’ Motion is GRANTED IN PART in

that:

         (1) Barlovento is not entitled to damages for a default termination of the entire
             original Subcontract. Instead, Barlovento’s damages are limited to those
             resulting from its default termination of what remained of the original
             Subcontract after Herndon partially terminated it for convenience.

         (2) The Court AWARDS Barlovento $22,577.25 in default termination damages.

         IT IS FURTHER ORDERED that Defendants’ Motion is DENIED IN PART in that:

         (1) AUI is not entitled to damages for Herndon’s partial termination of the
             Subcontract for convenience.

         (2) Any additional findings or relief requested by Defendants’ Motion that are not
             otherwise granted by this Order or the Court’s Findings and Conclusions are
             DENIED.

         SO ORDERED.



                                                     ________________________________________
                                                     THE HONORABLE GREGORY J. FOURATT
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     Presiding by Consent




24
    This Court has been presented with no evidence, or even argument, that crediting Barlovento $234,340.00 for
recoverable costs would ultimately cause it to have “more than [it] would have accrued,” White, 285 F.3d at 1043, had
AUI performed the Subcontract. Furthermore, the Court concludes that the parties have each established by a
preponderance of the evidence that “a sufficient basis exists for estimating … with reasonable certainty,” Energy
Capital, 302 F.3d at 1324-25 (emphasis added), that (1) Barlovento is entitled to recoverable costs in the amount of
$234,340.00 in connection with its default termination of the remaining portion of the Subcontract and (2) AUI
satisfactorily performed $211,762.75 in Subcontract work for which it was not paid.

                                                        27
